Citation Nr: 1001303	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2008, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
September 1945.  He died in mid-1972 at the age of 65 years.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A private examination conducted on August 17, 2007, 
indicated that the appellant could not care for herself and 
needed assistance as she was unable to bathe, dress, or walk 
in and out of her home unassisted.  

2.  A claim for death pension benefits based on the need for 
the regular aid and attendance of another person was not 
received at VA until January 31, 2008.  

3.  By a March 2008 rating action, the RO granted the 
appellant's aid and attendance claim, effective from January 
31, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
2008, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009),

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The appellant's earlier effective date claim arises from her 
disagreement with the effective date assigned following the 
award of death pension benefits based on the need for the 
regular aid and attendance of another person.  Once the 
underlying claim for benefits is granted that issue is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the appellant's present 
appeal.  

As to VA's duty to assist, the RO associated the report of 
the appellant's August 2007 examination by a private 
physician as well as affidavits from care providers.  No 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Analysis

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2009).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2009).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2009).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
pension benefits will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009); see also 
38 C.F.R. § 3.157(a) (2009).  

By rating action dated in March 2008, the RO granted the 
appellant's claim for death pension benefits based on the 
need for the regular aid and attendance of another person, 
effective from January 31, 2008, the date of the agency's 
receipt of her application for such benefits.  In perfecting 
her appeal, the appellant has asserted that the effective 
date of this award should be in September 2007, which is when 
her representative was said to have received her informal 
claim for aid and attendance benefits.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
January 31, 2008, for the grant of death pension benefits 
based on the need for the regular aid and attendance of 
another person.  Evidence of record shows that the 
appellant's aid and attendance claim was not received by VA 
until January 31, 2008.  

In this regard, the Board acknowledges that on a VA form 
submitted to her representative, dated January 29, 2007, the 
appellant stated that the document represented a claim for 
"widow's pension with aid and attendance."  Additionally, a 
contact form from the RO describes a call to the 
representative's office where the current representative 
stated that the appellant's claim was taken by the 
representative's predecessor in October 2007 but that the 
claim was not signed.  When the current representative 
discovered the claim, she contacted the appellant to have the 
claim form signed and then forwarded the claim to the RO, 
which was received on January 31, 2008.  

Significantly, correspondence to the representative is not 
the same as correspondence to VA.  The RO did not receive the 
appellant's claim until January 31, 2008. 

The Board has considered the appellant's arguments and 
sympathizes with her assertions.  Importantly, however, the 
Board is bound by the evidence in the record as well as the 
pertinent laws and regulations.  As discussed herein, and of 
particular significance in the present appeal, is the fact 
that VA did not receive from the appellant or her 
representative, a claim for aid and attendance benefits until 
January 31, 2008.

Further review of the claims file indicates that, in a 
private examination conducted on August 17, 2007, the 
appellant was found to be unable to care for herself as she 
was unable to bathe, dress, or walk in and out of her home 
unassisted.  Additionally, two private in-home care providers 
submitted affidavits, dated in August 2007, detailing their 
work taking the appellant to her appointments, picking up her 
groceries and prescriptions, planning her meals, and any 
other required errands.  An assisted living facility also 
submitted an affidavit showing that the appellant moved into 
the facility on August 20, 2008.  These reports were received 
at the RO on January 31, 2008.  

According to this evidentiary posture, the earliest date at 
which it may be determined that entitlement arose for the 
claimed benefits (aid and attendance award) is August 17, 
2007, the date of the private examination.  Further, as 
previously discussed herein, the appellant's claim for aid 
and attendance benefits was not received at the RO until 
January 31, 2008.

Based on such evidence, the Board finds that the appellant is 
not entitled to an effective date prior to January 31, 2008.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157(a), 
3.400 (2009) (the effective date of a pension award will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later) (emphasis added).  The 
preponderance of the evidence is against the appellant's 
earlier effective date claim.  The appeal is, therefore, 
denied.  


ORDER

Entitlement to an effective date earlier than January 31, 
2008, for the grant of death pension benefits based on the 
need for the regular aid and attendance of another person is 
denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


